Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-29-2003

Sutton v. Rasheed
Precedential or Non-Precedential: Non-Precedential

Docket 97-7096




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Sutton v. Rasheed" (2003). 2003 Decisions. Paper 525.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/525


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    UNPUBLISHED

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                        No. 97-7096
                                        ___________


                               RICHARD X. SUTTON;
                        ROBERT X. WISE; MICHAEL X. WALKER,
                                                      Appellants

                                              v.

                           IMAM ADEEB RASHEED;
                 JAMES SMITH, Chaplain; FRANCIS MENEI, Chaplain;
              JOHN PALAKOVICH; KENNETH KYLER; MARTIN F. HORN;

                              UNITED STATES OF AMERICA
                                (Intervenor in District Court)

                  _______________________________________________
                       On Appeal from the United States District Court
                           for the Middle District of Pennsylvania
                             D.C. Civil Action No. 94-cv-01865
                                 (Honorable Edwin M. Kosik)
                                    Argued March 6, 2002
                Before: BECKER, Chief Judge* and SCIRICA, Circuit Judge,**
                               and POLLAK,*** District Judge.

                                     (Filed May 29, 2003)

                                     __________________



*
    Judge Becker completed his term as Chief Judge on May 4, 2003.
**
     Judge Scirica succeeded to the position of Chief Judge on May 4, 2003.
***
  The Honorable Louis H. Pollak, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation
                          ORDER AMENDING OPINION
                             __________________

     The slip opinion filed on March 19, 2003 in the above case is amended as follows:

           On pages 31-32, the case of Wilson v. Layne should be cited at 526 U.S.


                                       BY THE COURT:



                                       /s/ Edward R. Becker
                                       Circuit Judge

DATED: May 29, 2003




                                         2